Pee Curiam
Opinion,
This is an appeal from an order of the Court of Common Pleas of Cumberland County, sitting en bane, sustaining the appeal of Max Gr. Talheim, Lorraine Talheim and Park Hills West, Inc., from a decision of the Zoning Hearing Board of Lower Allen Township and ordering that an occupancy permit be issued. After a careful review of the record, we affirm on the basis of the opinion of the learned trial judge, Honorable Sylvia H. Rambo, which opinion is reported at 27 Cumberland Law Journal 217 (1976).
Judge DiSalle concurs in the result only.
Per Curiam Order
And Now, this 27th day of December, 1978, the order of the Court of Common Pleas of Cumberland County, dated April 26, 1977, is affirmed hereby on the opinion of Judge Rambo reported at 27 Cumberland Law Journal 217 (1976).